Citation Nr: 0913836	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as fallen arches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that his claims for 
entitlement to service connection for a bilateral foot 
disorder, headaches, a right shoulder disorder, a left 
shoulder disorder, bilateral hearing loss, and tinnitus be 
withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for a bilateral foot 
disorder, claimed as fallen arches, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for headaches have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

3.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for a right shoulder disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

4.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for a left shoulder disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

5.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

6.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for tinnitus have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a statement submitted in March 2009, the Veteran asked 
that his appeals be withdrawn from appellate review.  In view 
of his expressed desires, the Board concludes that further 
action with regard to these issues is not appropriate.  The 
Board does not have jurisdiction over the withdrawn issues, 
and, as such, his appeals regarding entitlement to service 
connection for a bilateral foot disorder, headaches, a right 
shoulder disorder, a left shoulder disorder, bilateral 
hearing loss, and tinnitus are dismissed.  


ORDER

Service connection for a bilateral foot disorder, claimed as 
fallen arches, is dismissed without prejudice.

Service connection for headaches is dismissed without 
prejudice.

Service connection for a right shoulder disorder is dismissed 
without prejudice.

Service connection for a left shoulder disorder is dismissed 
without prejudice.

Service connection for bilateral hearing loss is dismissed 
without prejudice.

Service connection for tinnitus is dismissed without 
prejudice.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


